NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              KENNETH S. PINCKNEY,
                Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7033
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3657, Judge Robert N.
Davis.
             __________________________

                Decided: May 11, 2012
              __________________________

   KENNETH S. PINCKNEY, Cross, South Carolina, pro se.

    COURTNEY S. MCNAMARA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
PINCKNEY   v. SHINSEKI                                    2


and REGINALD T. BLADES, JR., Deputy Director. Of coun-
sel on the brief were DAVID J. BARRANS, Deputy Assistant
General Counsel, and MEGHAN D. HERNANDEZ, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
                __________________________

  Before RADER, Chief Judge, PLAGER, and LINN, Circuit
                        Judges.
PER CURIAM.

    Kenneth S. Pinckney seeks review of a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”). 1 In the parts of that decision relevant
to this appeal, the Veterans Court affirmed an August 5,
2008, decision of the Board of Veterans’ Appeals (“Board”)
that denied Mr. Pinckney’s claims for service connection
for hemorrhoids and increased disability ratings for his
service-connected right and left hip disorders. 2 Because
Mr. Pinckney does not raise any issues within our juris-
diction, we dismiss his appeal.

                         BACKGROUND

    Mr. Pinckney served on active duty in the United
States Air Force from January 1979 to April 1987. In


   1    Pinckney v. Shinseki, No. 08-3657, 2010 WL
3934369 (Vet. App. Oct. 6, 2010).
    2   The Veterans Court’s decision also remanded Mr.
Pinckney’s claim for service connection for a bladder
disorder claimed as secondary to a service-connected
lumbar spine disorder. In his briefs, Mr. Pinckney ac-
knowledges but does not challenge the Veterans Court’s
decision to remand his claim for readjudication by the
Board. Thus, the Veterans Court’s remand decision is not
before us on appeal.
3                                    PINCKNEY   v. SHINSEKI


November 2002, he was granted service connection for a
bilateral hip disorder, and each hip was assigned a sepa-
rate 10% disability rating. Mr. Pinckney filed an appeal
requesting increased disability ratings in April 2003.

    In August 2003, the Department of Veterans Affairs
regional office (“RO”) denied Mr. Pinckney’s separate
claim of service connection for hemorrhoids. Mr. Pinck-
ney appealed that decision to the Board. The Board
consolidated Mr. Pinckney’s appeals, conducted a per-
sonal hearing, and remanded the case for additional
evidentiary and procedural development, including new
medical examinations regarding Mr. Pinckney’s bilateral
hip and hemorrhoid claims. After obtaining additional
medical records and examinations, the RO maintained its
decision to deny Mr. Pinckney’s claims for service connec-
tion for hemorrhoids and increased disability ratings for
his service-connected right and left hip disorders.

    Mr. Pinckney again appealed to the Board, which af-
firmed. 3 The Veterans Court agreed, concluding that the
Board’s findings on Mr. Pinckney’s claims regarding his
hemorrhoids and hip disorders were not clearly errone-
ous. Mr. Pinckney now appeals to this court.

                       DISCUSSION

    This court’s review of Veterans Court decisions is
strictly limited by statute. Under 38 U.S.C. § 7292(a), we
    3   As Mr. Pinckney notes in his briefs, the Board’s
decision also remanded his claims for service connection
for spina bifida and an increased disability rating for a
service-connected lumbar spine disorder. The Veterans
Court declined to address those claims because they were
not the subject of a final Board decision. Pinckney, 2010
WL 3934369, at *1 n.1. Accordingly, those claims are not
properly before us on appeal.
PINCKNEY   v. SHINSEKI                                     4


may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof (other than a determination
as to a factual matter) that was relied on by the Court in
making the decision.” Unless an appeal presents a consti-
tutional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2).

     Giving Mr. Pinckney’s extensive informal briefs, in-
cluding the evidentiary appendix, the broadest latitude,
we identify the following issues as constituting Mr.
Pinckney’s bases for this appeal: (1) the Board and Vet-
erans Court erroneously interpreted 38 C.F.R. §§ 3.102,
3.103, 3.156(b), 4.1-4.3, 4.27, 4.40-4.45, and 4.59; (2) Mr.
Pinckney’s right to due process was violated by (i) the
RO’s failure to obtain certain records, (ii) the RO’s failure
to comply with the Board’s remand instructions, and (iii)
the RO’s reliance on inadequate medical examinations;
(3) the Board and Veterans Court should have found that
the RO violated its duty to notify Mr. Pinckney of re-
quired information and evidence; and (4) the Board and
Veterans Court erred in determining that the diagnostic
codes assigned to his hip disorders were adequate.

    In reviewing appeals from the Veterans Court, we
must distinguish between cases with issues which are
questions of legal interpretation over which we have
jurisdiction, from cases in which the questions challenge a
law or regulation as applied to the facts of the particular
case, cases which by statute we may not review. We have
considered each of Mr. Pinckney’s arguments and con-
clude that, although they can be framed as constitutional
issues or as challenges to the Veterans Court’s interpreta-
tion of a law or regulation, in fact the issues are not
5                                      PINCKNEY   v. SHINSEKI


constitutional and the arguments actually challenge
factual conclusions reached by the Board, or the applica-
tion of laws and regulations to the facts of this particular
case. Because we may not review these types of chal-
lenges, see 38 U.S.C. § 7292(d)(2), we dismiss Mr. Pinck-
ney’s appeal for lack of appellate jurisdiction.

                      DISMISSED